department of the treasury internal_revenue_service washington d c feb ons _ se tep rasa tax_exempt_and_government_entities_division u i l kaki kerrier reiki etreanteeuneevat legend taxpayer a eir err erie taxpayer b corre eee ira x eddie company c fei ig io ioi iie amount d arerr eer er rrr ea kaaker amount e hakkar iki kiara ieikraaeik amount f bank b - hrkekkkerkrrekrerierer ier sra nbkikikik dear erekkekrkrekrekreekerrrkee this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual retj company c taxpayer a states that in ment ira x with e and his spouse snsuunsannennessensnee taxpayer b discussed with bank b personnel the possibility of taking a parti distribution from ira x taxpayer a and taxpayer b purchased a home in and represent that the major need for the money was for the purchase of the new home and to prepare a part of the house for office space for taxpayer b a requested in sec_4 itted by taxpayer a with this request for a ee the company c distributi ruling shows that on request for distribution a partial_distribution from ira x the distribution form completed by taxpayer a does not indicate the specific dollar amount taxpayer from ira x taxpayer a who would have attained a desired age states that he did not include a specific dollar amount on the form because he was told by bank b personnel that he would not face a penalty on the amount of the distribution sec_4 of the company c distribution form indicates that the amount distributed is the penalty free amt distribution to in ictri taxpayer a received a distribution from ira x in in the amount of amount d as supported by the form 1099-r issued to him by company c a year-end account statement for ira x issued by company c indicates that amount d is less than the total value of ira x taxpayer a represents that when he received amount d from company c he contacted bank b about the distribution and was informed that the distribution would not face a penalty and based on this information he decided not to make a partial_rollover at that time anc paid an additional d in their gross_income for tax_year istriputions and the rollover requirements percent of amount d taxpayer a represents that the excess taxpayer a represents that the total cost for the repairs to his home did not require the use of all of amount d only amount e taxpayer a and taxpayer b included amount tax equal to amount the amount of the distribution that was not used is in his checking account taxpayer a says that he missed the 60-day rollover period because bank b personnel informed_him that there would be no penalty on the distribution since he would attain age he year of the distribution and that he is not knowledgeable abou taxpayer a represents that now that he has learned that amount d is subject_to the percent additional tax because he had not attained age at the time amount d was distributed to him he would like to make a partial_rollover of amount f the portion of amount d that exceeded the cost of the repairs to his home back to an ira based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount f the difference between amount d and amount e from ira x krkrekekekrerereeeekeeerke sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including ark a rrr kerr iri ik i errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred from the documents submitted it appears that taxpayer a received a partial_distribution from ira x in the amount of amount d represents that the major need for the ira distribution was for the purchase of his new home and to prepare office space in the home for taxpayer b taxpayer a states that when he received the distribution of amount d from ira x he was told by bank b personnel that he would not have to pay a penalty on the distribution j taxpayer a in taxpayer a states that his decision to not roll over amount f the portion of amount d that was not used to make the repairs to him home was based in part on information provided by bank b personnel as to the applicability of the percent additional tax imposed on a distribution from an ira prior to the ira owner attaining age taxpayer a states that amount f remains in his checking account the documentation shows that although there may have been a misunderstanding as to the applicability of the percent additional tax on amount d the ability to redeposit amount f into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount f the difference between amount d and amount e ie the amount of the ira x distribution that was not used to make the repairs to his home from ira x and that amount f will not be considered a valid rollover_contribution under code sec_408 because the 60-day requirement was not satisfied this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office hk kh kikaaaakeakiaerre i if you have any questions concerning this ruling please contact hhrrrkkrrirk eere ries eris ai aire iiia set ed ra td sincerely yours signed joyor e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
